El Jitez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 10 de diciembre de 1919 la Corte de Distrito de Ponce nombró al contador partidor y los peritos tasadores en este caso. Dicha orden fue notificada a las partes al día siguiente. El 19 del mismo mes una de las partes interesadas pidió a la corte que reconsiderara su orden del clía diez. La corte, el 23 de enero de 1920, negó la reconsideración solicitada y la parte que la había pedido apeló para ante este Tribunal por medio de escrito fechado el 30 de enero de 1920.
Otra de las partes interesadas presentó una moción a este Tribunal solicitando la desestimación del recurso por no ser apelable la resolución recurrida. La parte apelante se opuso alegando que las órdenes sobre nombramiento de ad-ministrador judicial eran apelables y citó varios casos resuel-tos por este mismo Tribunal.
*84Admitiendo que las órdenes sobre nombramientos de ad-ministrador, sean apelables, la apelación debió interponerse contra la orden de 10 de diciembre de 1910 y no contra la de 23 de enero de 1920. Cuando la apelación se estableció en 30 de enero de 1920, habían transcurrido más de cuarenta días a partir de la fecha en que la orden de la cual se pudo apelar se había dictado y notificado, y, por tanto, había ven-cido con exceso el término concedido por la ley para apelar. Dicho término no pudó revivirse por medio de una moción de reconsideración. No es de la resolución negando una re-consideración y, por tanto, ratificando una previa resolución o sentencia de la que pueda apelarse sino de la resolución o sentencia mismas. Véase el caso de A. Hartman & Cía. v. Cividanes, decidido el 29 de enero de 1920, (pág. 32) y los en él citados.
Debe desestimarse el recurso.
Desestimada la. apelación.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.